French, J.,
dissenting.
{¶ 34} When its victims are younger than 13, the crime of gross sexual imposition (“GSI”) carries a mandatory prison term, as opposed to a presumption of prison, so long as “[ejvidence other than the testimony of the victim was admitted in the case corroborating the violation.” R.C. 2907.05(C)(2)(a). I cannot agree with the majority’s conclusion that this corroboration provision simultaneously violates due process, equal protection, and the right to a jury trial. Therefore, I respectfully dissent.

Due Process, Equal Protection, and Rational Basis

{¶ 35} The corroboration distinction in R.C. 2907.05(C)(2)(a) carries a “strong presumption of validity” and must survive a due-process or equal-protection challenge if it rationally relates to a legitimate government purpose. Heller v. Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993). This deferential rational-basis standard is “a paradigm of judicial restraint,” Fed. Communications Comm. v. Beach Communications, Inc., 508 U.S. 307, 314, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993), and “not a license for courts to judge the wisdom, fairness, or logic of legislative choices,” id. at 313. “The Constitution presumes that, absent some reason to infer antipathy, even improvident decisions will eventually be rectified by the democratic process and that judicial intervention is generally unwarranted no matter how unwisely we may think a political branch has acted.” (Footnote omitted.) Vance v. Bradley, 440 U.S. 93, 97, 99 S.Ct. 939, 59 L.Ed.2d 171 (1979). Therefore, a legislative classification must survive so long as a court can conceive of any “plausible” policy justification — regardless of whether the court views that reason as unwise, unfair, or illogical. Beach Communications at 313, 314.
{¶ 36} R.C. 2907.05(C)(2)(a) passes this deferential standard. The General Assembly rationally could have concluded that it is unwise or unfair to categorically mandate prison for every person guilty of GSI against a child victim and that more sentencing discretion is appropriate in cases when no evidence corroborated the child victim’s testimony. By reserving the mandatory term (and the associated costs and resources) for convictions with the most evidence of guilt, the General Assembly has made a policy determination that corroboration is relevant to the punishment for child GSI convictions. As the court of appeals recognized in unanimously upholding the statute, “It seems obvious that the General Assembly felt that it was better to start out with a sentence that was not required to be mandatory and to make the sentence mandatory only if there is corroborative proof beyond the alleged victim’s testimony that the crime was actually committed.” 2013-Ohio-1352, 2013 WL 1384472, ¶ 9. Accord State v. Ahlers, 12th Dist. Butler No. CA2013-07-134, 2014-Ohio-3991, 2014 WL 4530148, ¶ 12-13.
{¶ 37} Reasonable minds can debate the wisdom of this policy. See Antkowiak, Judicial Nullification, 38 Creighton L.Rev. 545, 548 (2005) (arguing that “judges *52should openly indulge doubts that they have about the guilt of the defendant as a mitigating factor in sentencing”). Compare State v. Watson, 61 Ohio St.3d 1, 17, 572 N.E.2d 97 (1991) (holding that “[r]esidual doubt of a capital defendant’s guilt may properly be considered in mitigation”) with State v. McGuire, 80 Ohio St.3d 390, 686 N.E.2d 1112 (1997) (abrogating Watson). And as long as the question is “ ‘at least debatable,’ ” it is not subject to judicial veto in a rational-basis review. Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 464, 101 S.Ct. 715, 66 L.Ed.2d 659 (1981), quoting United States v. Carolene Prods. Co., 304 U.S. 144, 154, 58 S.Ct. 778, 82 L.Ed. 1234 (1938).
{¶ 38} The majority argues only that R.C. 2907.05(C)(2)(a) is a bad policy, citing its own belief that the existence of corroboration is “irrelevant” to punishment. Majority opinion at ¶ 11. As members of the judiciary, we cannot use rational-basis review to “substitute our personal notions of good public policy for” such legislative choices. Schweiker v. Wilson, 450 U.S. 221, 234, 101 S.Ct. 1074, 67 L.Ed.2d 186 (1981). Regardless, it is hardly arbitrary to subject the same quanta of proof to the same sentencing consequences, especially when one of the goals of felony sentencing is that each sentence be “consistent with sentences imposed for similar crimes committed by similar offenders.” R.C. 2929.11(B).
{¶ 39} Accordingly, I believe that R.C. 2907.05(C)(2)(a) survives rational-basis scrutiny and does not offend due process or equal protection.

The Sixth Amendment Right to a Jury Trial

{¶ 40} Under the Sixth Amendment, “facts that increase mandatory minimum sentences must be submitted to the jury.” Alleyne v. United States, — U.S. -, 133 S.Ct. 2151, 2163, 186 L.Ed.2d 314 (2013). This is an extension of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), which held the same with respect to facts that increase a sentence beyond the statutory maximum. Importantly, the Apprendi principle applies only to findings of “fact” that increase punishment, not to legal determinations that are necessary for punishment. See James v. United States, 550 U.S. 192, 213-214, 127 S.Ct. 1586, 167 L.Ed.2d 532 (2007) (sentencing determination did not implicate Apprendi because it required “statutory interpretation, not judicial factfinding”); United States v. Gabrion, 719 F.3d 511, 532 (6th Cir.2013) (recognizing that “Apprendi does not apply to every ‘determination’ that increases a defendant’s maximum sentence”).
{¶ 41} The question, then, is whether the corroboration requirement in R.C. 2907.05(C)(2)(a) presents a question of “fact.” It does not, and we explained why in State v. Economo, 76 Ohio St.3d 56, 60, 666 N.E.2d 225 (1996). In that case, we considered the corroboration requirement of the sexual-imposition statute, R.C. 2907.06(B), which states that “[n]o person shall be convicted * * * solely *53upon the victim’s testimony unsupported by other evidence.” After surveying cases from other jurisdictions with similar corroboration requirements, we concluded that corroboration “is a threshold inquiry of legal sufficiency to be determined by the trial judge, not a question of proof, which is the province of the factfinder.” Economo at 60.
Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor, Chief Counsel, Appellate Division, for appellee.
{¶ 42} Economo is binding precedent and should be followed. Determining the existence of corroboration is a legal question regarding the quantum of evidence, one that is satisfied by even “[sjlight circumstances or evidence which tends to support the victim’s testimony.” Id. The inquiry is akin to other evidentiary rulings within the province of the court. See Evid.R. 804(B)(3) (making out-of-court statements that inculpate or exculpate a criminal defendant inadmissible “unless corroborating circumstances clearly indicate [their] truthworthiness”). As stated by the “majority of jurisdictions” that had then considered the issue, “there is ‘nothing exceptional about a court deciding a question such as corroboration * * * without the jury.’ ” Fowler v. United States, 31 A.3d 88, 92 (D.C.2011), quoting United States v. Dickerson, 163 F.3d 639, 642 (D.C.Cir.1999).
{¶ 43} The legal question of corroboration is fundamentally different from the elemental fact-finding at issue in Apprendi and its progeny. The statutes in those cases allowed sentencing courts to resolve disputed allegations about what the accused did; they did not address legal questions. See, e.g., Apprendi, 530 U.S. at 468, 120 S.Ct. 2348, 147 L.Ed.2d 435 (statute allowing increased punishment upon a finding that the defendant acted with a “purpose to intimidate”); Blakely v. Washington, 542 U.S. 296, 298, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) (considering finding that the defendant acted with “deliberate cruelty”); United States v. Booker, 543 U.S. 220, 227, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (addressing finding that the defendant “possessed an additional 566 grams of crack”); Alleyne, — U.S.-, 133 S.Ct. at 2156, 186 L.Ed.2d 314 (finding that the defendant “brandished” a firearm). By contrast, the existence of corroborating evidence does not require judicial overreaching into the facts defining the offense. Indeed, corroboration is not a fact in this sense; it is additional proof of a fact. See Black’s Law Dictionary 421 (10th Ed. 2014) (defining corroboration as “[c]onfirmation or support by additional evidence”).
{¶44} For these reasons, I would affirm the court of appeals’ judgment. Because the majority does not, I respectfully dissent.
Yeura R. Venters, Franklin County Public Defender, and David L. Strait, Assistant Public Defender, for appellant.